                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

COUNTY OF BURLESON                                    §
    Plaintiff,                                        §
                                                      §
v.                                                    §   CIVIL ACTION NO. 4-19-cv-03845
                                                      §
PURDUE PHARMA L.P., et al.,                           §
    Defendants.                                       §

 PLAINTIFF'S UNOPPOSED MOTION TO WITHDRAW PLAINTIFF'S REPLY TO
WALMART, INC.'S RESPONSE TO PLAINTIFF'S AMENDED MOTION TO REMAND
            AND SUBSTITUTE PLAINTIFF'S AMENDED REPLY

       Plaintiff, County of Burleson, respectfully files this unopposed motion to hereby withdraw

their Reply to Walmart, Inc.'s Response to Plaintiff's Amended Motion to Remand (Doc. No. 18)

and substitute the attached Amended Reply to Walmart, Inc.'s Response to Plaintiff's Amended

Motion to Remand (Ex. A).

       This reply is in response to Walmart, Inc.'s Response to Plaintiff's Amended Motion to

Remand (Doc. No. 17) which was filed on October 30, 2019. As this Amended Reply is filed

within seven days of Walmart's Response, it is timely. However in the alternative, Plaintiff requests

an unopposed extension of time to file their reply in the above referenced cause. By this motion,

Plaintiff seeks an extension of seven days from the current due date of November 5, 2019 to

November 12th, 2019. Counsel for Defendant Walmart, Inc. has stated that Defendant Walmart,

Inc. does not oppose the relief sought by this motion.

                                      Respectfully submitted,

                                      By:     /s/ Mikal C. Watts
                                              Mikal C. Watts
                                              TX State Bar No. 20981820
                                              Shelly A. Sanford
                                              TX State Bar No. 00784904
                                             Meredith Drukker Stratigopoulos
                                             TX State Bar No. 24110416
                                             WATTS GUERRA LLP
                                             811 Barton Springs Rd., Ste. 725
                                             Austin, TX 78704
                                             Telephone: (512) 479-0500
                                             Facsimile: (512) 479-0502
                                             Email: ssanford@wattsguerra.com
                                                     mcwatts@wattsguerra.com
                                                     mdrukker@wattsguerra.com

                                             COUNSEL FOR PLAINTIFF
                                             BURLESON COUNTY, TEXAS



                            CERTIFICATE OF CONFERENCE

       I hereby certify that on November 5, 2019, I conferred with counsel for Defendant

Walmart, Inc., and they are unopposed to this motion.


                                     /s/ Mikal C. Watts
                                     Mikal C. Watts


                                CERTIFICATE OF SERVICE

       I, Mikal C. Watts certify that on the 5th of November, I caused a copy of Plaintiff’s Motion

to Remand to be served via the Court’s ECF system or via U.S. Mail.

                                     /s/ Mikal C. Watts
                                     Mikal C. Watts
